Citation Nr: 0803016	
Decision Date: 01/28/08    Archive Date: 02/04/08

DOCKET NO.  05-39 272A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for bilateral keratoconus, status-post corneal transplant of 
the left eye, from May 1, 2004 to June 13, 2007.

2.  Entitlement to a rating in excess of 10 percent for 
bilateral keratoconus from July 14, 2007. 

3.  Entitlement to an initial disability rating in excess of 
10 percent for hypertension. 


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel




INTRODUCTION

The veteran served on active duty from December 1975 to April 
2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, wherein the RO, in part, granted service 
connection or right and left eye keratoconus; each eye was 
assigned an initial noncompensable disability rating, 
effective May 1, 2004.  By that same rating action, the RO 
awarded service connection for hypertension; an initial 10 
percent disability rating was assigned, effective May 2, 
2004.  The veteran timely appealed the February 2005 rating 
actin to the Board. 

While an October 2005 statement of the case addressed the 
issue of entitlement to an initial disability rating in 
excess of 10 percent for diabetes mellitus for the period 
from May 1, to June 17, 2004, and 20 percent thereafter, the 
veteran specifically limited appellate review to the two 
issues listed on the title page in his substantive appeal, 
received by the RO in December 2005. 

By an August 2007 rating action, the RO assigned an initial 
10 percent evaluation to the service-connected bilateral 
keratoconus, status-post corneal transplant in the left eye, 
effective June 14, 2007.  Since the RO did not assign the 
maximum disability rating possible, an appeal for a higher 
evaluation remains before the Board.
AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  For the period from May 1, 2004 to June 13, 2007, the 
service-connected bilateral keratoconus, status-post corneal 
transplant of the left eye, was manifested by corrected 
distant visual acuity reported as 20/20 in the right and left 
eyes, respectively, without the medical need for contact 
lenses.  

2.  For the period from June 14, 2007, the service-connected 
bilateral keratoconus, status-post corneal transplant of the 
left eye, the veteran's best corrected distant visual acuity 
was reported as 20/60 and 20/30 in the right and left eyes, 
respectively, without the medical need for contact lenses.

3.  Since May 1, 2004, the veteran's blood pressure readings 
demonstrate diastolic pressures that are predominately less 
than 110, and systolic pressures that are predominately less 
than 200. 


CONCLUSIONS OF LAW

1.  For the period from May 1, 2004 to June 13, 2007, the 
criteria for an initial compensable disability rating for 
bilateral keratoconus, status-post corneal transplant of the 
left eye have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.84a, Diagnostic Codes 6035, 6078, 6079 (2007).

2.  For the period from June 14, 2007, the criteria for an 
initial evaluation in excess of 10 percent for bilateral 
keratoconus, status-post corneal transplant of the left eye 
have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.84a, 
Diagnostic Codes 6035, 6077, 6078 (2007).

3.  Since May 1, 2004, (the effective date of service 
connection), the criteria for an evaluation in excess of 10 
percent for hypertension have not been met.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7101 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006).  Such notice must inform the 
claimant of any information and evidence (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Proper VCAA notice should also 
provide notice as to veteran status, assignment of a rating, 
and an effective date.  Dingess v. Nicholson, 19 Vet. App. 
473, 486 (2006).

Duty to Notify

This appeal arises from disagreement with initial ratings 
following the grant of service connection for bilateral 
keratoconos, status-post corneal transplant of the left eye, 
and hypertension.  The United States Court of Appeals for 
Veterans Claims (Court) has held that once service connection 
is granted the claim is substantiated, any deficiency in the 
VCAA notice is not prejudicial and further VCAA notice is 
generally not required.  Dunlap v. Nicholson, 21 Vet App 112 
(2007); 
Dingess v. Nicholson, 19 Vet. App. 473, 490-1 (2006).  The 
United States Court of Appeals for the Federal Circuit has 
also held that additional VCAA notice is not required when 
there is an appeal from the initial grant of service 
connection.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  No 
further VCAA notice was required once the RO awarded service 
connection for the above-referenced service-connected 
disabilities in February 2005.  Regardless, by way of a June 
2007 letter, VA informed the veteran: of the information and 
evidence necessary to substantiate the claims for increase; 
of the relative responsibilities (VA's and the veteran's) in 
submitting evidence; of the fact that he should provide any 
evidence in his possession that pertains to the claims; and 
of how VA determines disability rates and effective dates.  
The veteran had a meaningful opportunity to participate in 
the development of his appeal and the matters have been 
readjudicated since the June 2007 notice letter to the 
veteran.  

Duty to Assist

Concerning VA's duty to assist the appellant with his initial 
evaluation claims, service medical and post-service QTC 
examination treatment reports, and statements, prepared by 
the veteran, have been associated with the claims folders. 

In addition, in February 2004 and June 2007 VA scheduled the 
veteran for QTC exanimations for the purpose of determining 
the current severity of his service-connected bilateral 
keratoconus, status-post corneal transplant of the left eye, 
and hypertension.  Copies of the above-referenced QTC 
examination reports are contained in the claims folders.  
There is no evidence or contention that the disabilities on 
appeal have changed since those examinations.  Indeed, in a 
June 2007 statement, the veteran indicated that he did not 
have any further evidence to submit in support of his appeal. 

II.  Relevant Laws and Regulations

Initial Ratings-general criteria

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
bilateral keratoconus, status-post corneal transplant of the 
left eye and hypertension.  The Board has found nothing in 
the historical record that would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  The Board is of the opinion that this case 
presents no evidentiary considerations, except as noted 
herein, that would warrant an exposition of the remote 
clinical history and findings pertaining to the disability 
period at issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule) found in 38 C.F.R. Part 4. 
The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  Regulations require that where there is a question as 
to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Since this is an initial rating the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that the present level of 
disability is of primary importance, is not applicable.  
Rather, at the time of an initial rating separate ratings can 
be assigned for separate periods of time based on facts 
found, a practice known as staged ratings.  See Fenderson v. 
West, 12 Vet. App. 119, 125 (1999).

Bilateral Keratoconus-rating criteria

The veteran's bilateral keratoconus, status-post corneal 
transplant of the left eye, is rated under 38 C.F.R. § 4.84a, 
Diagnostic Code 6035 (2007).  Under this code, this condition 
is rated based on impairment of corrected visual acuity using 
contact lenses.  38 C.F.R. § 4.84a, Diagnostic Code 6035; see 
also 38 C.F.R. § 4.75 (the best distant vision obtainable 
after best correction by glasses will be the basis of rating, 
except in cases of keratoconus in which contact lenses are 
medically required).  A note to Diagnostic Code 6035 provides 
that when contact lenses are medically required for 
keratoconus, either unilateral or bilateral, the minimum 
rating will be 30 percent.  Id.

The severity of visual acuity loss is determined by applying 
the criteria set forth at 38 C.F.R. § 4.84a (2007).  Under 
these criteria, impairment of central visual acuity is 
evaluated from noncompensable (0 percent) to 100 percent 
based on the degree of the resulting impairment of visual 
acuity. 38 C.F.R. § 4.84a, Diagnostic Codes 6061 to 6079 
(2006).  The percentage evaluation will be found from Table V 
by intersecting the horizontal row appropriate for the 
Snellen index for one eye and the vertical column appropriate 
to the Snellen index of the other eye. 
38 C.F.R. § 4.83a (2007).

Diagnostic Codes 6061-6079 contain the criteria to evaluate 
impairment of central visual acuity.  In relevant part, a 
noncompensable disability rating is warranted for impairment 
of central visual acuity when vision in both eyes is 
correctable to 20/40. 
38 C.F.R. § 4.84a, Diagnostic Code 6079 (2007).

A 10 percent disability rating is warranted for impairment of 
central visual acuity in the following situations:  (1) when 
vision in one eye is correctable to 20/50 and vision in the 
other eye is correctable to 20/40; (2) when vision in both 
eyes is correctable to 20/50; (3) when vision in one eye is 
correctable to 20/70 and vision in the other eye is 
correctable to 20/40; or (4) when vision in one eye is 
correctable to 20/100 and vision in the other eye is 
correctable to 20/40.  38 C.F.R. § 4.84a, Diagnostic Codes 
6078, 6079 (2007).

A 20 percent disability rating is warranted for impairment of 
central visual acuity in the following situations: (1) when 
vision in one eye is correctable to 20/70 and vision in the 
other eye is correctable to 20/50; (2) when vision in one eye 
is correctable to 20/100 and vision in the other eye is 
correctable to 20/50; (3) when vision in one eye is 
correctable to 20/200 and vision in the other eye is 
correctable to 20/40; or (4) when vision in one eye is 
correctable to 15/200 and vision in the other eye is 
correctable to 20/40. 38 C.F.R. § 4.84a, Diagnostic Codes 
6077, 6078 (2007).

A 30 percent evaluation will be assigned where: (1) corrected 
visual acuity in both eyes is 20/70; (2) corrected visual 
acuity in one eye is 20/100 and the other eye is 20/70; (3) 
corrected visual acuity in one eye is 20/200 in one eye and 
20/50 in the other eye; (4) corrected visual acuity in one 
eye is 15/200 and 20/50 in the other eye; (5) corrected 
visual acuity in one eye is 10/200 and 20/40 in the other 
eye; (6) corrected visual acuity in one eye is 5/200 and 
20/40 in the other eye ; or (7) blindness of one eye and 
corrected vision to 20/40 in the other eye. 
38 C.F.R. § 4.84a, Diagnostic Codes 6070, 6074, 6076, 6077, 
6078 (2007).

A 40 percent evaluation will be assigned where: (1) corrected 
visual acuity of one eye is to 20/200 and 20/70 in the other 
eye; (2) corrected visual acuity of one eye is to 15/200 and 
20/70 in the other eye; (3) corrected visual acuity in one 
eye is to 10/200 and 20/50 in the other eye; (4) corrected 
visual acuity is to 5/200 in one eye and 20/50 in the other 
eye; or (5) blindness or anatomical loss of one eye and 
corrected vision in the other eye to 20/50 and 20/40, 
respectively, in the other eye. 38 C.F.R. § 4.84a, Diagnostic 
Codes, 6066, 6070, 6073, 6076 (2007).

A 50 percent evaluation will be assigned where: (1) corrected 
visual acuity is to 20/100 in both eyes; (2) corrected visual 
acuity is to 10/200 in one eye and to 20/70 in the other eye; 
(3) corrected visual acuity is to 5/200 in one eye and 20/70 
in the other eye; or (4) blindness or anatomical loss of one 
eye and corrected vision in the other eye to 20/70 and 20/50, 
respectively.  38 C.F.R. § 4.84a, Diagnostic Codes, 6065, 
6069, 6076, 6078 (2007).

A 60 percent evaluation will be assigned where: (1) corrected 
visual acuity of one eye is to 20/200 and the other eye is 
20/100; (2) corrected visual acuity of one eye is to 15/200 
and the other eye is to 20/100; (3) corrected visual acuity 
of one eye is to 10/200 and the other eye is to 20/100; (4) 
corrected visual acuity of one eye is to 5/200 and the other 
eye is to 20/100; or (5) blindness or anatomical loss of one 
eye and corrected vision in the other eye to 20/100 or 20/70 
or 20/100, respectively. 
38 C.F.R. § 4.84a, Diagnostic Codes, 6065, 6069, 6073, 6076 
(2007).

Hypertension-rating criteria

The RO has assigned a 10 percent disability evaluation to the 
service-connected hypertension pursuant to Diagnostic Code 
7101.  See 38 C.F.R. § 4.104, Diagnostic Code 7101.  Pursuant 
to that diagnostic code, hypertensive vascular disease 
(hypertension and isolated systolic hypertension) may be 
assigned a 10 percent evaluation where the diastolic pressure 
is predominantly 100 or more, or; systolic pressure is 
predominantly 160 or more, or; a minimum 10 percent rating 
may be assigned for an individual with a history of diastolic 
blood pressure of predominantly 100 or more who requires 
continuous medication for control.  A 20 percent evaluation 
requires diastolic pressure of predominantly 110 or more; or 
systolic pressure predominantly 200 or more.  A 40 percent 
evaluation requires diastolic blood pressure of predominantly 
120 or more. A 60 percent evaluation requires diastolic 
pressure of predominantly 130 or more.  Id.

This regulation further states that hypertension or isolated 
systolic hypertension must be confirmed by readings taken two 
or more times on at least three different days.  The term 
hypertension means that the diastolic pressure is 
predominately 90 millimeters or greater, and isolated 
systolic hypertension means that the systolic blood pressure 
is predominately 160 millimeters or greater with a diastolic 
blood pressure of less than 90 millimeters.  Hypertension 
that is due to aortic insufficiency or hyperthyroidism, which 
is usually the isolated systolic type, is to be evaluated as 
part of the condition causing it rather than a separate 
evaluation.  Id.


III.  Analysis

1.  Entitlement to an initial compensable evaluation for 
bilateral keratoconus, status-post corneal transplant, for 
the period from May 1, 2004 to June 13, 2007, and in excess 
of 10 percent from June 14, 2007.  

By way of a February 2005 rating action, the RO, in part, 
granted service connection for right and left eye 
keratoconus; each eye was assigned an initial noncompensable 
disability rating, effective May 1, 2004.  The RO based its 
decision on service medical records reflecting that the 
veteran was initially diagnosed with bilateral keratoconus 
and fitted with contact lens in March 1978.  When seen in the 
ophthalmology clinic throughout service, the veteran stated 
that while he had great vision with his contact lenses, he 
had a hard time tolerating them.  In September 1983, he was 
prescribed soft contact lens, which he wore until November 
1993.  

A DTHC Pentagon Optometry Clinic eye examination report, 
dated in May 2000, reflects that the veteran's best-corrected 
distant vision in the right and left eyes was 20/25 and 
20/30.  Another DTHC Pentagon Optometry Clinic examination 
report, dated July 2003, shows that the veteran's best-
corrected distant vision in the right and left eyes was 20/20 
and 20/30, respectively.  He was prescribed a prescription 
for glasses.  These same reports also indicate that the 
veteran underwent a corneal transplant of the left eye in the 
mid-to-late 1990s.  (See, DTHC Pentagon Optometry Clinic 
reports, dated in May 2000 and July 2003).  On DD Form 2807-
1, dated in July 2003, the veteran indicated that he had been 
prescribed corrective lenses, bifocals, for 
presbyopia/myopia.  A Report of Medical Examination, dated 
"January 5, 2004" reflects that the veteran's best-
corrected distant and near vision was to 20/20, bilaterally.  

The RO also based its February 2005 decision on a July 2004 
QTC eye examination report, reflecting that the veteran's 
best-corrected distant vision in the right and left eyes was 
to 20/25 and 20/20, respectively.  

By an August 2007 rating action, the RO assigned an initial 
10 percent evaluation to the service-connected bilateral 
keratoconus, status-post corneal transplant in the left eye, 
effective June 14, 2007.  This was based on QTC eye 
examination report, dated in June 2007, reflecting that the 
veteran's best-corrected distant vision in the right and left 
eye was to 20/60 and 20/30, respectively.  

After a review of the claims file, the Board finds that the 
preponderance of the evidence of record is against a finding 
that the veteran's bilateral keratoconus, status-post corneal 
transplant of the left eye, more nearly approximates an 
initial compensable evaluation for the period from May 1, 
2004 to June 13, 2007.  In reaching this determination, the 
Board observes that the above-referenced evidence does not 
show corrected visual acuity in one eye to 20/70 or 20/100, 
and the other eye to 20/40, or corrected visual acuity in one 
eye to 20/50 and the other eye to 20/40 or 20/50, so as to 
warrant an initial 10 percent evaluation for the period in 
question.  Indeed, and as noted above, a Report of Medical 
Examination, dated "January 5, 2004" and QTC examination 
report, dated in June 2004, reflect that the veteran's best-
corrected distant vision was to 20/20, bilaterally, and 20/25 
and 20/20, in the right and left eyes, respectively.  38 
C.F.R. § 4.84a, Diagnostic Codes 6078 and 6079.  

In addition, an initial evaluation in excess of 10 percent is 
not warranted for the period from June 14, 2007, as the 
above-reference medical evidence does not contain evidence 
showing:  (1) corrected visual acuity in both eyes is 20/70; 
(2)  corrected visual acuity in one eye is 20/100 and the 
other eye is 20/70; (3) corrected visual acuity in one eye is 
20/200 in one eye and 20/50 in the other eye; (4) corrected 
visual acuity in one eye is 15/200 and 20/50 in the other 
eye; (5) corrected visual acuity in one eye is 10/200 and 
20/40 in the other eye; (6) corrected visual acuity in one 
eye is 5/200 and 20/40 in the other eye; or (7) blindness of 
one eye and corrected vision to 20/40 in the other eye.  38 
C.F.R. § 4.84a, Diagnostic Codes 6070, 6074, 6076, 6077, 
6078.  The competent medical evidence for the period in 
question indicates that the veteran's best corrected distant 
visual acuity was reported as 20/60 and 20/30 in the right 
and left eyes, respectively (see, QTC examination report, 
dated June 14, 2007).  Therefore, a preponderance of the 
evidence is against an evaluation greater than 10 percent for 
the period from June 14, 2007.  

Finally, there is no objective indication the veteran is 
"medically required" to wear contact lenses- so he is not 
entitled to the mandatory 30 percent minimum rating under 
Diagnostic Code 6035.  Instead, by all accounts it appears 
that ever since the mid 1990's, when he had a difficult time 
tolerating contacts, he has elected to wear glasses.  
Furthermore, the matter need not be referred to the Director 
of Compensation and Pension Service (pursuant to 38 C.F.R. § 
4.84) as there is no indication his near vision is 
substantially different from his distant vision.  

2.  Entitlement to an initial rating in excess of 10 percent 
for hypertension

After a careful review of the evidence of record, the Board 
finds that since May 1, 2004, an initial evaluation in excess 
of 10 percent for service-connected hypertension is not 
warranted.  In order to receive an evaluation of 20 percent, 
the veteran's diastolic pressures must be predominately 110 
or more, or his systolic pressures must be predominately 200 
or more.  See 38 C.F.R. § 4.104, Code 7101.  This has not 
been demonstrated.  In reaching the foregoing determination, 
diastolic and systolic blood pressure readings, conducted 
both during service and post-service, have remained 
predominantly less than 110 and 200, respectively.  (See, 
service medical report, Report of Medical Examination, dated 
"January 5, 2004," contain elevated blood pressure readings 
of 143/96 and 138/91, along with QTC examination reports, 
dated in July 2004 and June 2007, reflecting blood pressure 
readings of 120/60 (sitting, standing and supine) and 146/96, 
146/94, and 152/98, respectively). 

Therefore, the weight of the evidence is that since May 1, 
2004, the veteran's service-connected hypertension does not 
meet or approximate the criteria for an evaluation in excess 
of 10 percent.  38 C.F.R. §§ 4.7, 4.21 (2007).  The doctrine 
of reasonable doubt is not for application, and the claim is 
denied.
38 U.S.C.A. § 5107(b) (2007).

IV.  Extraschedular Consideration

The Board notes in passing that the veteran has not 
indicated, nor has he presented evidence to support the 
premise, that his service-connected disabilities result in 
marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See 38 C.F.R. § 3.321(b) 
(2007) [extraschedular rating criteria].  In this regard, the 
Board notes that the veteran currently works as a "weapon 
teacher."  Accordingly, in the absence of the matter being 
raised by the veteran or adjudicated by the RO, the Board 
will not address the veteran's entitlement to an 
extraschedular rating.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  In the event the veteran believes consideration of 
an extraschedular rating for any of his service-connected 
disabilities is in order because it presents an exceptional 
or unusual disability picture, he may raise this matter with 
the RO.




ORDER

An initial compensable disability rating for bilateral 
keratoconus, status-post corneal transplant of the left eye, 
from May 1, 2004 to June 13, 2007, is denied.

A rating in excess of 10 percent for bilateral keratoconus 
from July 14, 2007, is denied. 

An initial disability rating in excess of 10 percent for 
hypertension is denied. 



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


